Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1189
                       Lower Tribunal No. 18-20478
                          ________________


                              Marie F. Cazy,
                                  Appellant,

                                      vs.

                  Publix Supermarkets, Inc., et al.,
                                 Appellees.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Marie G. Vital, for appellant.

      McGuinness & Cicero, and Levi Gardner (Sunrise), for appellee
Publix Supermarkets, Inc.


Before EMAS, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.